275 S.W.3d 372 (2009)
STATE of Missouri, Respondent,
v.
Farrell SHEPARD, Appellant.
No. ED 90819.
Missouri Court of Appeals, Eastern District, Division Five.
January 27, 2009.
Lisa M. Stoup, St. Louis, MO, for appellant.
Chris Koster, Cory Lee Atkins, Jefferson City, MO, for respondent.
Before: NANNETTE A. BAKER, C.J., GLENN A. NORTON, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Appellant Farrell Shepard ("Shepard") appeals from the judgment of the Circuit Court of the City of St. Louis, the Honorable Joan M. Burger presiding, after a jury convicted Shepard of second-degree assault and armed criminal action. The court sentenced Shepard as a prior and persistent offender to fifteen years imprisonment.
Shepard raises one issue on appeal to this Court, claiming the trial court; plainly erred in not sua sponte precluding certain questions and comments made by the State during voir dire and closing argument because those statements impermissibly referenced Shepard's decision not to testify.
We have thoroughly reviewed the record and the briefs of the parties and no error of law appears. Therefore, an opinion would serve no jurisprudential purpose. The judgment is affirmed pursuant to Rule 84.16(b).
AFFIRMED.